Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled November 4, 2021 has been considered and entered. Accordingly, Claims 1 – 3, 6 – 11, 15 – 17 and 20 are pending in this application. In addition claims 1 – 3, 6 – 11, 15 – 17 and 20 has been amended. In addition claims 4, 5, 12 – 14, 18 and 19 have been cancelled. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1, 3, 6 – 11,15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2018/0253483 A1), and further in view of Kumar et al. (US 2020/0364239 A1).

As to claim 1, LEE teaches determining, by one or more processors, while writing a first change record to a first redo record of a first transaction log file (paragraph [0055] teaches source server which include a redo log unit for storing changed data from a source DBMS); that the first change record includes at least one change made to a first database  table of a source data base that is in scope for replication between the source database and a target database (paragraph [0054] [teaches a first log synchronizer which transmits changed data from the redo log file of the source DBMS area to a target server (it is noted that the target server has a target DBMS as well)]); 
responsive, to receiving, by one or more processors, an instruction to replicate changes made to database tables that are in-scope for replication between the source database and the target database (paragraph [0028] [teaches target server receiving changed data transmitted from source server to the replicated to a target DBMS]);
determining, by one or more processors, to scrape the first redo record to extract the change made to the first database table of the source database from the first redo record based (paragraph [0057] [teaches second log synchronizer replicating changed data which was transmitted from the source server. In addition to having a extraction unit if order to extract the changed data from the redo logs or the archive logs]), 
LEE does not explicitly teach modifying, by one or more processors, a header of the first transaction log file to include information indicating that the first redo record includes a change made to a database table that is the in-scope for replication between the source database and the target database; 
at least in part, on accessing the information included in thePage 2 of 15Docket No. P201800547US01Application No. 16/411,265 header of the first transaction log file indicating that the first redo record includes a change made to a database table that is in-scope for replication between the source database and the target database
Kumar et al. teaches modifying, by one or more processors, a header of the first transaction log file to include information indicating that the first redo record includes a change made to a database table that is the in-scope for replication between the source database and the target database (paragraph [0025] [discloses a header of a redo record is modified and/or updated to include additional information, such as metadata or a flag, that indicates whether a redo record includes change records associated with in-scope tables]); 
at least in part, on accessing the information included in thePage 2 of 15Docket No. P201800547US01Application No. 16/411,265 header of the first transaction log file indicating that the first redo record includes a change made to a database table that is in-scope for replication between the source database and the target database (paragraph [0036] [discloses updating a file header includes generating a replication index in the file header.  Here, the replication index includes a set of object IDs associated with those redo records that include changes made to data stored in an in-scope table and a set of references that point to the location of a data block in the transaction log file where a redo record can be found.])
LEE teaches a database system for implement efficient database journaling. However, LEE does not explicitly discloses modifying the header of a transaction log file. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE by using the teaching of Kumar et al. header modification because LEE in as stated in paragraph [0057] various log synchronizers are used for replicating changed data which was transmitted.

As to claim 15, LEE teaches determining, by one or more processors, while writing a first change record to a first redo record of a first transaction log file (paragraph [0055] teaches source server which include a redo log unit for storing changed data from a source DBMS); that the first change record includes at least one change made to a first database  table of a source data base that is in scope for replication between the source database and a target database (paragraph [0054] [teaches a first log synchronizer which transmits changed data from the redo log file of the source DBMS area to a target server (it is noted that the target server has a target DBMS as well)]); 
responsive, to receiving, by one or more processors, an instruction to replicate changes made to database tables that are in-scope for replication between the source database and the target database (paragraph [0028] [teaches target server receiving changed data transmitted from source server to the replicated to a target DBMS]);
determining, by one or more processors, to scrape the first redo record to extract the change made to the first database table of the source database from the first redo record based (paragraph [0057] [teaches second log synchronizer replicating changed data which was transmitted from the source server. In addition to having a extraction unit if order to extract the changed data from the redo logs or the archive logs]), 
LEE does not explicitly teach modifying, by one or more processors, a header of the first transaction log file to include information indicating that the first redo record includes a change made to a database table that is the in-scope for replication between the source database and the target database; 
at least in part, on accessing the information included in thePage 2 of 15Docket No. P201800547US01Application No. 16/411,265 header of the first transaction log file indicating that the first redo record includes a change made to a database table that is in-scope for replication between the source database and the target database
Kumar et al. teaches modifying, by one or more processors, a header of the first transaction log file to include information indicating that the first redo record includes a change made to a database table that is the in-scope for replication between the source database and the target database (paragraph [0025] [discloses a header of a redo record is modified and/or updated to include additional information, such as metadata or a flag, that indicates whether a redo record includes change records associated with in-scope tables]); 
at least in part, on accessing the information included in thePage 2 of 15Docket No. P201800547US01Application No. 16/411,265 header of the first transaction log file indicating that the first redo record includes a change made to a database table that is in-scope for replication between the source database and the target database (paragraph [0036] [discloses updating a file header includes generating a replication index in the file header.  Here, the replication index includes a set of object IDs associated with those redo records that include changes made to data stored in an in-scope table and a set of references that point to the location of a data block in the transaction log file where a redo record can be found.])
LEE teaches a database system for implement efficient database journaling. However, LEE does not explicitly discloses modifying the header of a transaction log file. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE by using the teaching of Kumar et al. header modification because LEE in 

As to claims 3 and 17 these claims are rejected for the same reasons as the independent claims above. In addition LEE does not explicitly teach scraping, by one or more processors, the first redo record for the change made to the database table of the source database (paragraph [0028] [teaches target server receiving changed data transmitted from source server to the replicated to a target DBMS]); and 
transmitting, by one or more processors, the change extracted from the first redo record to the target database for population with the target database (figure 2 section 231, 232 and 240 [a change data extractor (231), in addition to data replicator (232) which is stored in the target DBMS (240)]).

As to claim 6 this claims is rejected for the same reasons as claim 1 above. In addition LEE as modified does not explicitly teach comprising: generating, by one or more processors, a flag in a header of the first redo record indicating that the first redo record includes a change made to a database table that is in-scope for replication between the source database and the target database.
Kumar et al.  teaches comprising: generating, by one or more processors, a flag in a header of the first redo record indicating that the first redo record includes a change made to a database table that is in-scope for replication between the source database and the target database (paragraph [0063] [discloses generating a flag in the file header indication that an entry transaction contains a change made to the data store in the scope table]).
The motivation for combining LEE with Kumar et al. are the same as set forth above with respect to claim 1.

As to claim 7 this claims is rejected for the same reasons as claim 6 above. In addition LEE as modified does not explicitly teach wherein determining, by one or more processors, to scrape the first redo record for the change made to the first database table of the source database  is further based, at least in part, on: identifying , by one or more processors, the flag in the header of the first redo record indicating that the first redo record includes a change made to a database table that is in-scope for replication between the source database and the target database.
Kumar et al. teaches wherein determining, by one or more processors, to scrape the first redo record for the change made to the first database table of the source database is further based, at least in part, on: identifying , by one or more processors, the flag in the header of the first redo record indicating that the first redo record includes a change made to a database table that is in-scope for replication between the source database and the target database (paragraph [0063] [discloses generating a flag in the file header indication that an entry transaction contains a change made to the data store in the scope table. In addition paragraph [0065] discloses the types of flags which are generated for replication in particular indicating of changes made to data associated with scope table]).
The motivation for combining LEE with Kumar et al. are the same as set forth above with respect to claim 1.

As to claim 8 this claims is rejected for the same reasons as claim 1 above. In addition LEE teaches determining, by one or more processors, while writing  a second change record to a second redo record of the first transaction log file that the second change record only includes changes made to a second database table of the source target database that is out-of-scope for replication between the source database and the target database (paragraph [0054] and paragraph [0055] [paragraph [0054] teaches a first log synchronizer which transmits changed data from the redo log file of the source DBMS area to a target server (it is noted that the target server has a target DBMS as well). In addition paragraph [0055] teaches source server which include a redo log unit for storing changed data from a source DBMS]); and 
LEE as modified does not explicitly teach modifying, by one or more processors, the header of the first transaction log file to include information indicating that the second redo record only includes changes made to a database table that is out-of-scope for replication between the source database and the target database.
Kumar et al. teaches modifying, by one or more processors, the header of the first transaction log file to include information indicating that the second redo only includes changes made to a database table that is out-of-scope for replication between the source database and the target database (paragraph [0025] [discloses a header of a redo record is modified and/or updated to include additional information, such as metadata or a flag, that indicates whether a redo record includes change records associated with in-scope tables]).
The motivation for combining LEE with Kumar et al. are the same as set forth above with respect to claim 1.

As to claim 9 this claims is rejected for the same reasons as claim 8 above. In addition LEE as modified does not explicitly teach further comprising: generating, by one or more processors, a flag in a header of the second redo record indicating that the second redo record only includes changes made to a database table that is out-of-scope for replication between the source database and the target database.
Kumar et al.  teaches comprising: generating, by one or more processors, a flag in a header of the second redo record indicating that the second redo record only includes changes made to a database table that is out-of-scope for replication between the source database and the target database (paragraph [0063] [discloses generating a flag in the file header indication that an entry transaction contains a change made to the data store in the scope table]).
The motivation for combining LEE with Kumar et al. are the same as set forth above with respect to claim 1.

As to claim 10 this claims is rejected for the same reasons as claim 8 above. In addition LEE as modified does not explicitly teach determining, by one or more processors, to skip scraping of the second redo record for any recorded changes made to the second database table of the source database based, at least in part, on accessing the information included in the header of the first transaction log file indicating that the second database is out-of-scope for replication between the source database and the target database.
Kumar et al. teaches determining, by one or more processors, to skip scraping of the second redo record for any recorded changes made to the second database table of the source database based, at least in part, on accessing the information included in the header of the first transaction log file indicating that the second database is out-of-scope for replication between the source database and the target database. (paragraph [0063] [discloses generating a flag in the file header indication that an entry transaction contains a change made to the data store in the scope table. In addition paragraph [0065] discloses the types of flags which are generated for replication in particular indicating of changes made to data associated with scope table]).
The motivation for combining LEE with Kumar et al. are the same as set forth above with respect to claim 1.

LEE as modified does not explicitly teach wherein determining that the first change record includes at least one change made to the first database table of the source database that is in-scope for replication between the source database and the target database is based, at least in part on: determining, by one or more processors, that an object identifier of a table row associated with the change record is linked to an object identifier of the first database designated as being in-scope for replication.
Kumar et al. teaches wherein determining that the first change record includes at least one change made to the first database table of the source database that is in-scope for replication between the source database and the target database is based, at least in part on: determining, by one or more processors, that an object identifier of a table row associated with the change record is linked to an object identifier of the first database designated as being in-scope for replication (paragraph [0058] [discloses in scope replication from a replication program which take other object identifier of the table row associated with the data which includes the changes of records]).
The motivation for combining LEE with Kumar et al. are the same as set forth above with respect to claim 1.

As to claim 20, LEE teaches determining, by one or more processors, while writing a first change record to a first redo record of a first transaction log file (paragraph [0055] teaches source server which include a redo log unit for storing changed data from a source DBMS); that the first change record includes at least one change made to a first database  table of a source data base that is in scope for replication between the source database and a target database (paragraph [0054] [teaches a first log synchronizer which transmits changed data from the redo log file of the source DBMS area to a target server (it is noted that the target server has a target DBMS as well)]); 
responsive, to receiving, by one or more processors, an instruction to replicate changes made to database tables that are in-scope for replication between the source database and the target database (paragraph [0028] [teaches target server receiving changed data transmitted from source server to the replicated to a target DBMS]);
determining, by one or more processors, to scrape the first redo record to extract the change made to the first database table of the source database from the first redo record based (paragraph [0057] [teaches second log synchronizer replicating changed data which was transmitted from the source server. In addition to having a extraction unit if order to extract the changed data from the redo logs or the archive logs]), 
LEE does not explicitly teach modifying, by one or more processors, a header of the first transaction log file to include information indicating that the first redo record includes a change made to a database table that is the in-scope for replication between the source database and the target database; 
at least in part, on accessing the information included in thePage 2 of 15Docket No. P201800547US01Application No. 16/411,265 header of the first transaction log file indicating that the first redo record includes a change made to a database table that is in-scope for replication between the source database and the target database
Kumar et al. teaches modifying, by one or more processors, a header of the first transaction log file to include information indicating that the first redo record includes a change made to a database table that is the in-scope for replication between the source database and the target database (paragraph [0025] [discloses a header of a redo record is modified and/or updated to include additional information, such as metadata or a flag, that indicates whether a redo record includes change records associated with in-scope tables]); 
at least in part, on accessing the information included in thePage 2 of 15Docket No. P201800547US01Application No. 16/411,265 header of the first transaction log file indicating that the first redo record includes a change made to a database table that is in-scope for replication between the source database and the target database (paragraph [0036] [discloses updating a file header includes generating a replication index in the file header.  Here, the replication index includes a set of object IDs associated with those redo records that include changes made to data stored in an in-scope table and a set of references that point to the location of a data block in the transaction log file where a redo record can be found.])
LEE teaches a database system for implement efficient database journaling. However, LEE does not explicitly discloses modifying the header of a transaction log file. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE by using the teaching of Kumar et al. header modification because LEE in as stated in paragraph [0057] various log synchronizers are used for replicating changed data which was transmitted.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LEE and Kumar et al. as applied to claims above, and further in view of JIN et al. (US 2011/0072207 A1).

As to claims 2 and 16 these claims are rejected for the same reasons as the independent claims above. In addition LEE as modified does not explicitly teach retrieving, by one or more processors, change records from a memory buffer in sequential time order from when each change record was written to the memory buffer.
JIN et al. teaches retrieving, by one or more processors, change records from a memory buffer in sequential time order from when each change record was written to the memory buffer. (paragraph [0067] [discloses log migration based on log buffer unit storage space. In addition migration of log record information is assigned an identifier which can be a timestamp of when said record was created and migrated]).
LEE teaches a database system for implement efficient database journaling. However, LEE does not explicitly discloses modifying the header of a transaction log file. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE by using the teaching of JIN et al. buffer memory because LEE in as stated in paragraph [0057] various log synchronizers are used for replicating changed data which was transmitted.

Response to Arguments

Applicant's arguments filed November 4, 2021 have been fully considered and are persuasive. For Examiners response, see discussion below

Applicant’s arguments, see pages 10 – 12, with respect to the rejection(s) of claim(s) 15 – 19  under 35 USC § 101 have been fully considered and are persuasive. The rejection made under 35 USC § 101 for claims 15 – 19 have been withdrawn.

Applicant’s arguments, see pages 12 – 14, with respect to the rejection(s) of claim(s) 1 – 3, 6 – 11, 15 – 17 and 20 under 35 USC § 103 the arguments are moot in view of the new ground(s) of rejection, necessitated by the amendments.  Details of how the prior art meets the new limitations are found in the newly applied LEE and Kumar et al.  as set forth in the respective rejection(s) of claim(s) 1 – 3, 6 – 11, 15 – 17 and 20 above. 


 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167                                                                                                                                                                                                        
/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167